--------------------------------------------------------------------------------

Exhibit 10.9


IFT CORPORATION
DIRECTOR COMPENSATION PLAN


I.    GENERAL PROVISIONS.


1.1    Purposes of Plan. IFT Corporation (the "Company") has adopted this
Director Compensation Plan (the "Plan") to enable the Company to attract and
retain the services of experienced and knowledgeable Non-Employee Directors and
to align further their interests with those of the stockholders of the Company
by providing for or increasing the proprietary interests of the Non-Employee
Directors in the Company.


1.2    Definitions. The following terms, when used in this Plan, shall have the
meanings set forth in this Section 1.2:
 
(a)    "Award" means an award of Restricted Stock under the Plan.
 
(b)    "Change in Control" means the following and shall be deemed to occur if
any of the following events occur:

 
(i)    Any "person," as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") (a "Person"),
is or becomes the "beneficial owner," as defined in Rule 13d-3 under the
Exchange Act (a "Beneficial Owner"), directly or indirectly, of securities of
the Company representing (i) 20% or more of the combined voting power of the
Company's then outstanding voting securities, which acquisition is not approved
in advance of the acquisition or within 30 days after the acquisition by a
majority of the Incumbent Board (as hereinafter defined) or (ii) 33% or more of
the combined voting power of the Company's then outstanding voting securities,
without regard to whether such acquisition is approved by the Incumbent Board;
 
(ii)    Individuals who, as of the date hereof, constitute the Board of
Directors (the "Incumbent Board"), cease for any reason to constitute at least a
majority of the Board of Directors, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company's stockholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than an election or
nomination of an individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election of the
directors of the Company, as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) shall, for the purposes of this Plan, be
considered as though such person were a member of the Incumbent Board of the
Company;
 
(iii)    The consummation of a merger, consolidation or reorganization involving
the Company, other than one which satisfies both of the following conditions:
 
(A)    a merger, consolidation or reorganization which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) at least 55% of the combined voting
power of the voting securities of the Company or such other entity resulting
from the merger, consolidation or reorganization (the "Surviving Corporation")
outstanding immediately after such merger, consolidation or reorganization and
being held in substantially the same proportion as the ownership in the
Company's voting securities immediately before such merger, consolidation or
reorganization, and
 
(B)    a merger, consolidation or reorganization in which no Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 20% or more of the combined voting power of the Company's
then outstanding voting securities; or


(iv)    The stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or other disposition by the Company
of all or substantially all of the Company's assets.
 
1

--------------------------------------------------------------------------------


 
Notwithstanding the preceding provisions of this Paragraph (c), a Change in
Control shall not be deemed to have occurred if the Person described in the
preceding provisions of this Paragraph (c) is (1) an underwriter or underwriting
syndicate that has acquired any of the Company's then outstanding voting
securities solely in connection with a public offering of the Company's
securities, (2) the Company or any subsidiary of the Company or (3) an employee
stock ownership plan or other employee benefit plan maintained by the Company
that is qualified under the provisions of the Code. In addition, notwithstanding
the preceding provisions of this Paragraph (c), a Change in Control shall not be
deemed to have occurred if the Person described in the preceding provisions of
this Paragraph (c) becomes a Beneficial Owner of more than the permitted amount
of outstanding securities as a result of the acquisition of voting securities by
the Company which, by reducing the number of voting securities outstanding,
increases the proportional number of shares beneficially owned by such Person,
provided, that if a Change in Control would occur but for the operation of this
sentence and such Person becomes the Beneficial Owner of any additional voting
securities (other than through the exercise of options granted under any stock
option plan of the Company or through a stock dividend or stock split), then a
Change in Control shall occur.


(c)    "Common Stock" means the common stock, par value $.01 per share, of the
Company.
 
(d)    "Non-Employee Director" means any member of the Board of Directors who is
not an employee of the Company or of a parent or subsidiary corporation (as
defined in Section 425 of the Internal Revenue Code) with respect to the
Company.
 
(e)    "Participant" means any Non-Employee Director who receives an Award
pursuant to the terms of the Plan.
 
(f)    "Restricted Stock" means Common Stock which is the subject of an Award
under this Plan and which is nontransferable and subject to a substantial risk
of forfeiture until specific conditions are met as set forth in this Plan.
 
(g)    “Retention Fee” means cash payments for Independent Directors (as such
term is defined in the American Stock Exchange Company Guide) after three
consecutive years of service on the Board.


1.3    Common Shares Subject to Plan.


(a)    Subject to the provisions of Article IV and of this Section 1.3, the
maximum number of shares of Common Stock which may be issued or transferred
pursuant to Awards under this Plan shall not exceed 1,600,000 shares.
 
(b)    The shares of Common Stock to be delivered under the Plan shall be made
available, at the discretion of the Board of Directors, either from authorized
but unissued shares of Common Stock or from shares of Common Stock held by the
Company as treasury shares, including shares purchased in the open market.
 
(c)    If, on or before termination of the Plan, any shares of Common Stock
subject to an Award shall not be issued or transferred and shall cease to be
issuable or transferable for any reason, or if such shares shall have been
reacquired by the Company pursuant to restrictions imposed on such shares under
the Plan, the shares not so issued or transferred and the shares so reacquired
shall not longer be charged against the limitation provided for in Paragraph (a)
of this Section 1.3 and may be again made the subject of Awards under this Plan.


1.4    Administration of Plan.


(a)    Subject to the provisions of Paragraph (b) below, this Plan shall be
administered by the Board of Directors. Awards under the Plan shall be automatic
as described elsewhere in this Plan. Subject to the provisions of this Plan, the
Board shall be authorized and empowered to do all things necessary or desirable
in connection with the administration.


2

--------------------------------------------------------------------------------


 
(b)    The Board, in its absolute discretion, may at any time and from time to
time delegate to a committee of three or more persons appointed by the Board
(the "Committee") all or any part of the authority, powers and discretion of the
Board under this Plan. Any determinations, decisions, interpretations, rules,
regulations or other actions of the Committee shall have the same effect as if
made or taken by the Board. Members of the Committee shall be subject to removal
at any time as determined by the Board, and the Board may at any time abolish
the entire Committee, in which case all authority, powers and discretion
delegated to the Committee shall immediately become revested in the Board. The
Board also may limit the Committee's authority and power at any time, in which
case any specified authority or power removed from the Committee shall
immediately become revested in the Board. No Non-Employee Director shall be
eligible to be a member of the Committee.


1.5    Participation. All Non-Employee Directors shall receive Awards under this
Plan, which Awards shall be granted automatically as provided in Section 2.1
below.


II.    COMPENSATION.


2.1    Restricted Stock Awards.


(a)    Immediately following the effective date of this Plan (as determined
pursuant to Section 5.2 hereof), each Non-Employee Director who is then serving
as a member of the Board of Directors shall automatically be granted an Award
consisting of a number of shares of Restricted Stock (rounded to the nearest
whole number of shares) equal to: 48,000 for the Chairman of the Board, who is
also a Non-Employee Director; and 12,000 for the other Non-Employee Directors,
as of the effective date of this Plan.
 
(b)    Thereafter, each Non-Employee Director who is newly appointed or elected
to the Board for a full term of one (1) year shall automatically be granted an
award consisting of the applicable number of shares of Restricted Stock
described in Section 2.1(a) with respect to any other Non-Employee Director, at
the time such Non-Employee Director first joins the Board. Such Award shall be
made on the first business day following the date of the regular annual meeting
of stockholders of the Company, or any adjournment thereof, at which directors
are elected.
 
(c)    Each Non-Employee Director who is appointed or elected to fulfill a term
of less than one (1) year (whether by replacing a director who retires, resigns
or otherwise terminates his service as a director prior to the expiration of
this term or otherwise) shall automatically be granted a pro-rata Award
consisting of the applicable number of shares of Restricted Stock described in
Section 2.1(a)(rounded to the nearest whole number of shares) equal to 1,000
multiplied by the Applicable Service Fraction with respect to such Non-Employee
Director determined as of the date of such Non-Employee Director's appointment
or election to the Board. Such Award shall be made as of the first business day
following the date of such Non-Employee Director's appointment or election to
the Board.
 
(d)    Each Non-Employee Director who is re-elected (or, in the case of a
Non-Employee Director who was appointed to the Board and received an Award
pursuant to any of the preceding provisions of this Section 2.1 (an "Appointed
Director"), elected) to the Board for a full term of one (1) year shall
automatically be granted an Award consisting of the applicable number of shares
of Restricted Stock described in Section 2.1(a) at the time of such Non-Employee
Director's re-election (or, in the case of an Appointed Director, election) to
the Board. Such Award shall be made on the first business day following the date
of the annual meeting of stockholders of the Company, or any adjournment
thereof, at which directors of the Company are elected.
 
(e)    As used herein, "Applicable Service Fraction" means, with respect to any
Non-Employee Director, a fraction the numerator of which is the number of months
remaining in such Non-Employee Director's term at the time the Applicable
Service Fraction is to be determined pursuant hereto and the denominator of
which is 12.
 
(f)    Notwithstanding the foregoing, any restricted common stock received by
any Non-Employee Director for serving on the Board prior to the effective date
of this Plan under any other Non-Employee Plan or arrangement of the Company,
shall be in addition to the automatic grant described in Section 2.1(a). The
Chairman of the Board, who is also a Non-Employee Director, did not receive any
prior restricted common stock for serving in such capacity on the Board since
February 8, 1999.


3

--------------------------------------------------------------------------------


 
(g)    Anything stated herein to the contrary notwithstanding, a one-time grant
of 1,168,000 shares of Restricted Stock shall be made to Richard J. Kurtz,
Chairman of the Board, which shall be in addition to the automatic grant
described in Section 2.1(a). This grant recognizes his personal cost for
substantially funding the Company and acting as Chairman of the Board without
adequate compensation over a three-year period.


2.2    Purchase Price. Participants under the Plan shall not be required to pay
any purchase price for the shares of Common Stock to be acquired pursuant to an
Award, unless otherwise required under applicable law or regulations for the
issuance of shares of Common Stock which are nontransferable and subject to a
substantial risk of forfeiture until specific conditions are met. If so
required, the price at which shares of Common Stock shall be sold to
Participants under this Plan pursuant to an Award shall be the minimum purchase
price required in such law or regulations, as determined by the Board in the
exercise of its sole discretion.


2.3    Terms of Payment. The purchase price, if any, of shares of Common Stock
sold by the Company hereunder shall be payable by the Participant in cash at the
time such award is granted.


2.4    Cash Payments. A Retention Fee of $10,000 per year, payable on a
quarterly basis during the year, shall be paid by the Company to all eligible
Participants under this Plan.


III.    RESTRICTIONS ON GRANTED STOCK.


3.1    Restrictions on Shares Issued. All shares of Common Stock granted
pursuant to an Award under this Plan shall be subject to the following
restrictions:


(a)    The shares may not be sold, assigned, transferred, pledged, hypothecated
or otherwise disposed of, alienated or encumbered until the restrictions set
forth in Paragraph (b) below lapse and are removed as provided in Paragraph (d)
below, and any additional requirements or restrictions set forth in or imposed
pursuant to this Plan have been satisfied, terminated or expressly waived by the
Company in writing.
 
(b)    In the event a Participant's service as a director of the Company
terminates for any reason other than death or total disability, all shares of
Common Stock acquired under this Plan by such Participant with respect to which,
at the date of such termination of service, the vesting restrictions imposed
under this Plan have not lapsed and been removed as provided in Paragraph (d)
below shall be returned to the Company forthwith, and all rights of the
Participant to such shares shall immediately terminate upon payment by the
Company to such Participant of the amount, if any, that the Participant paid to
the Company for such shares.
 
(c)    In the event a Participant's service as a director of the Company
terminates because of death or total disability, the Participant shall not be
obligated to return any shares as described in Paragraph (b) above and, except
for any continuing and additional restrictions which may exist as set forth in
or imposed pursuant to this Plan, the vesting restrictions imposed upon the
shares of Common Stock acquired by such Participant under this Plan shall lapse
and be removed (and the shares of Common Stock acquired by such Participant
under Awards pursuant to the Plan shall vest) upon such termination of service.
 
(d)    The restrictions imposed under Paragraph (b) above shall lapse and be
removed (and the shares of Common Stock acquired by a Participant pursuant to an
Award shall vest) in accordance with the following rules:


(i)    Subject to the provisions of Subparagraphs (iii) and (iv) below, in the
case of an Award granted pursuant to Paragraph (a) or (c) of Section 2.1, as of
the date of each regular annual meeting of stockholders of the Company at which
directors are to be elected following the date of such Award, the vesting
restrictions imposed under this Plan shall lapse and be removed from such number
of shares of Restricted Stock acquired pursuant to the Award as is required to
cause the aggregate number of shares of Common Stock acquired pursuant to such
Award with respect to which the vesting restrictions imposed pursuant to this
Plan have lapsed and been removed (and in which the Participant shall be fully
vested) to equal the number (rounded to the nearest whole number of shares)
computed by multiplying the total number of shares of Restricted Stock that were
initially the subject of such Award by the lesser of (a) one or (b) a fraction
the numerator of which is the number of months the Participant has served as a
member of the Board of Directors subsequent to the date upon which the Award was
granted and the denominator of which is the total number of months in the term
of such Non-Employee Director determined as of the date upon which the Award was
granted.
 
4

--------------------------------------------------------------------------------


 
(ii)    Subject to the provisions of Subparagraph (iii) and (iv) below, in the
case of an Award pursuant to Paragraph (b) or (d) of Section 2.1, as of the date
of each regular annual meeting of stockholders of the Company at which directors
are to be elected following the date of such Award, the vesting restrictions
imposed pursuant to this Plan shall lapse and be removed (and the Participant
shall be fully vested) with respect to all of the shares acquired by the
Participant pursuant to such Award as of the date of the next annual meeting of
stockholders following the date upon which the Award is granted.
 
(iii)    Notwithstanding the provisions of Subparagraphs (i), (ii) and (v) of
this Section 3.1, in the event that a Participant's service as a director of the
Company terminates because of death or total disability, as of the date of such
termination of service the vesting restrictions imposed pursuant to this Plan
shall lapse and be removed (and the Participant shall be fully vested) with
respect to all shares of Common Stock acquired by such Participant under Awards
pursuant to this Plan.
 
(iv)    Notwithstanding the provisions of Subparagraphs (i), (ii) and (v) of
this Section 3.1, in the event of a Change in Control, as of the date of such
Change in Control the vesting restrictions imposed pursuant to this Plan shall
lapse and be removed (and Participants shall be fully vested) with respect to
all shares of Common Stock acquired under Awards pursuant to this Plan.
 
(v)  Notwithstanding the provisions in Subparagraphs (i) through (iv) of this
Section 3.1(d), the Award made pursuant to Section 2.1(g), as of the effective
date of this Plan, shall vest 25% per year commencing as of the effective date
of this Plan.
 
(e)    Vesting. Unless otherwise expressly stated herein, shares granted
hereunder shall vest after 12-months following date of grant.


3.2    Prior Shares of Restricted Common Stock Outside of the Plan. Any and all
restricted common stock received by each Non-Employee Director for serving on
the Board prior to the effective date of this Plan under any other Non-Employee
Plan or arrangement of the Company prior to the effective date of this Plan,
shall be fully vested.
 
3.3    Rights with Respect to Shares of Restricted Stock. A Non-Employee
Director to whom an Award has been made shall be notified of the Award, and upon
payment in full of the purchase price (if any) required for the shares of the
Restricted Stock, the Company shall promptly cause to be issued or transferred
to the name of the Non-Employee Director a certificate or certificates for the
number of shares of Restricted Stock granted, subject to the provisions of
Sections 3.4, 3.5 and 3.6 below. From and after the date of the Award, the
Non-Employee Director shall be a Participant and shall have all rights of
ownership with respect to such shares of Restricted Stock, including the right
to vote and to receive dividends and other distributions with respect thereto,
subject to the terms, conditions and restrictions described in this Plan.
 
3.4    Custody of Stock Certificates. In order to enforce the restrictions
imposed upon shares of Restricted Stock pursuant to this Plan, the Board may
require that the certificates representing such shares of Restricted Stock
remain in the physical custody of the Company until any or all of the
restrictions imposed pursuant to the Plan expire or shall have been removed.
 
3.5    Legends on Stock Certificates. The Board shall cause such legend or
legends making reference to the restrictions imposed hereunder to be placed on
certificates representing shares of Common Stock which are subject to
restrictions hereunder as the Board deems necessary or appropriate in order to
enforce the restrictions imposed upon shares of Restricted Stock issued pursuant
to Awards granted hereunder.
 
3.6    Securities Law Requirements. Shares of Common Stock shall not be offered
or issued under this Plan unless the offer, issuance and delivery of such shares
shall comply with all applicable provisions of law, domestic or foreign,
including, without limitation, the Securities Act of 1933, as amended and the
requirements of any stock exchange upon which the Common Stock may then be
listed. As a condition precedent to the issuance of shares of Common Stock
pursuant to an Award, the Company may require the Participant to execute such
documents or take any reasonable action necessary to comply with such
requirements.


5

--------------------------------------------------------------------------------




IV.    ADJUSTMENTS. If the outstanding shares of the Common Stock of the Company
are increased, decreased or exchanged for a different number or kind of shares
or other securities, or if additional shares or new or different shares or other
securities are distributed in respect of such shares of Common Stock (or any
stock or securities received with respect to such Common Stock), through merger,
consolidation, sale or exchange of all or substantially all of the properties of
the Company, reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split, spin-off or other distribution in respect of
such shares of Common Stock (or any stock or securities received with respect to
such Common Stock), a fair, appropriate and proportionate adjustment shall be
made in (i) the maximum number of securities provided in Section 1.3 of the
Plan, (ii) the number of shares to be included in each grant of Restricted Stock
of the Plan; (iii) the number and kind of shares then subject to restrictions
pursuant to Section 3.1 of the Plan, and (iv) the repurchase price, if any, for
each share of Common Stock subject to such restrictions. The Board's
determination of the adjustments required under this Section 4.1 shall be final,
binding and conclusive. No fractional interests shall be issued under the Plan
on account of any such adjustment.


V.    MISCELLANEOUS PROVISIONS.


5.1    Amendment, Suspension and Termination of Plan. The Board of Directors may
at any time amend, suspend, or terminate the Plan; provided, however, that no
such action shall deprive the holder of an Award of such Award without the
consent of such holder, and further provided that the nondiscretionary manner in
which Awards are made to Non-Employee Directors under Section 2.1 shall not be
modified or amended (provided that the number of shares to be included in each
automatic grant thereunder may be changed with the approval of the
stockholders). Furthermore, no such amendment shall, without approval of the
stockholders of the Company, except as provided in Article IV hereof:


(a)    increase the maximum number of shares specified in paragraph (a) of
Section 1.3;
 
(b)    change the price of Common Stock specified in Section 2.2;
 
(c)    change the terms of payment specified in Section 2.3;
 
(d)    accelerate the restriction-removal schedule specified in Paragraph (d) of
Section 3.1;
 
(e)    extend the duration of the Plan;
 
(f)    materially modify the requirements as to eligibility for participation in
the Plan; or
 
(g)    materially increase in any other way the benefits accruing to the holder
of an Award already granted or that subsequently may be granted under this Plan.


Except as provided in Article IV, no termination, suspension or amendment of
this Plan may, without the consent of the holder thereof, affect Common Stock
previously acquired by a Participant pursuant to this Plan.
 
5.2    Effective Date and Duration of Plan. This Plan shall become effective on
the date of its approval by the holders of the outstanding shares of Common
Stock (either by a vote of a majority of such outstanding shares present in
person or by proxy and entitled to vote at a meeting of the stockholders of the
Company). Unless previously terminated by the Board of Directors, this Plan
shall terminate at the close of business on May 29, 2006, and no Award may be
granted under the Plan thereafter, but such termination shall not affect any
Award theretofore granted and any shares of Common Stock granted pursuant
thereto.
 
5.3    Additional Limitations on Common Stock. With respect to any shares of
Common Stock issued or transferred under any provisions of the Plan, such shares
may be issued or transferred subject to such conditions, in addition to those
specifically provided in the Plan as the Board may direct.
 
5.4    Director Status. Nothing in this Plan or in any instrument executed
pursuant hereto shall confer upon any Non-Employee Director any right to
continue as a member of the Board of Directors of the Company or any subsidiary
thereof or shall interfere with or restrict the right of the Company or its
stockholders (or of a subsidiary or its stockholders, as the case may be) to
terminate the service of any Non-Employee Director at any time and for any
reason whatsoever, with or without good cause.
 
6

--------------------------------------------------------------------------------

 
5.5     Securities Law Legends. In addition to any legend or legends pursuant to
Section 3.5 above, each certificate representing shares of Common Stock issued
under the Plan shall be endorsed with such legends as the Company may, in its
discretion, deem reasonably necessary or appropriate to comply with or give
notice of applicable federal and state securities laws.
 
5.6     No Entitlement to Shares. No Non-Employee Director (individually or as a
member of a group), and no beneficiary or other person claiming under or through
such Non-Employee Director, shall have any right, title, or interest in or to
any shares of Common Stock allocated or reserved for the purpose of the Plan or
subject to any Award except as to such shares of Common Stock, if any, as shall
have been issued in the name of or transferred to such Non-Employee Director. A
Non-Employee Director's rights to any shares of Common Stock issued or
transferred to the name of such Non-Employee Director pursuant to an Award under
this Plan shall be subject to such limitations and restrictions as are set forth
in or imposed pursuant to this Plan.
 
5.7     Withholding of Taxes. The Company may make such provisions as it deems
appropriate for the withholding by the Company of such amounts as the Company
determines it is required to withhold in connection with any Award. The Company
may require a Participant to satisfy any relevant tax requirements before
authorizing any issuance of Common Stock to such Participant. Any such
settlement shall be made in the form of cash, a certified or bank cashier's
check or such other form of consideration as is satisfactory to the Board.
 
5.8     Transferability. No award or right under this Plan, contingent or
otherwise, shall be assignable or otherwise transferable other than by will or
the laws of descent and distribution, or shall be subject to any encumbrance,
pledge or change or any nature. Any Award shall be accepted during a
Participant's lifetime only by the Participant or the Participant's guardian or
other legal representative.
 
5.9     Other Plans. Nothing in this Plan is intended to be a substitute for, or
shall preclude or limit the establishment or continuation of, any other plan,
practice or arrangement for the payment of compensation or benefits to directors
generally, which the Company now has or may hereafter lawfully put into effect,
including, without limitation, any retirement, pension, insurance, stock
purchase, incentive compensation or bonus plan.
 
5.10    Invalid Provisions. In the event that any provision of this Plan
document is found to be invalid or otherwise unenforceable under any applicable
law, such invalidity or unenforceability shall not be construed as rendering any
other provisions contained herein invalid or unenforceable, and all such other
provisions shall be given full force and effect to the same extent as though the
invalid or unenforceable provision were not contained herein.
 
5.11    Singular, Plural; Gender. Whenever used herein, nouns in the singular
shall include the plural, and the masculine pronoun shall include the feminine
gender, as the context may require.
 
5.12    Applicable Law. This Plan shall be governed by, interpreted under, and
construed and enforced in accordance with the internal laws, and not the laws
relating to conflicts or choice of laws, of the State of Delaware.
 
5.13    Successors and Assigns of the Company. The Plan shall be binding upon
the successors and assignees of the Company.
 
5.14    Successors and Assigns of Participants. The provisions of this Plan and
any agreement executed upon the acquisition of shares hereunder shall be binding
upon each Participant in the Plan, and such Participant's heirs, executors,
administrators, personal representatives, transferees, assignees and successors
in interest.
 
5.15    Headings, Etc. Not Part of Plan. Heading of Articles and Sections hereof
are inserted for convenience and reference only, and they shall not constitute a
part of the Plan.
 

7

--------------------------------------------------------------------------------

